Rothrock, J.
David V. Miller is the son of J. B. Miller, and the land conveyed was the farm on which said J. B. Miller had for many years resided. For some years prior to the conveyance, David V. Miller resided in Dallas county. About one week before the conveyance was made, D. V. Miller arrived at the house of his said father, on a visit. He claims that he came there with the sum of two thousand, five hundred dollars in his personal possession, and that he bought the farm and paid that amount of money for it. The question as to the isharaeter of the *711transaction is one of fact. There is no legal question involved, except the conclusion to he drawn from the facts. We have each carefully examined the evidence, and our conclusion is that the court correctly found that the sale and conveyance were fraudulent as to the creditors of the grantors. We need not recite the evidence upon which our conclusion is based. The decree is affirmed.